DETAILED ACTION
This notice of allowance is responsive to amendments and remarks filed 03 August 2021.
Claims 1 and 13 are amended. Claims 9 and 19 are cancelled. Claim 21 is added.
Claim 21 is cancelled in the examiner’s amendment below, and so claims 1-8, 10-18, and 20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Bradley (Registration No. 59,497) on 02 November 2021. Claim 21 has been cancelled.
The application has been amended as follows: 

(Canceled)

REASONS FOR ALLOWANCE
Claims 1-8, 10-18, and 20, as amended in the Examiner’s Amendment, are allowed.
The following is an examiner’s statement of reasons for allowance.
None of the prior art of record, either alone or in an obvious combination, disclose or suggest at least the following limitations or similar limitations recited in independent claims 1 and 13:

a convolutional neural network configured to exploit spatial relationships between its nodes based on the at least one design goal and at least one design constraint; and
a recurrent neural network configured to exploit temporal relationships between its nodes based on the at least one design goal and at least one design constraint; and
wherein the nodes of each of the convolutional and recurrent neural networks represent architectural details and performance data for the plurality of prior electrical machine designs.”


The closest prior art of record:
Mohammed et al. (“Design Optimization of Electromagnetic Devices using Artificial Neural Networks,” 1993, IEEE, pp. 361-364) (“Mohammed”) is directed to a method for the optical design of electromagnetic devices and teaches a neural network based on at least one design goal and constraint wherein the nodes of the neural network represent architectural details and performance data for the plurality of prior electrical machine designs. However, Mohammed does not teach a neural network comprising a convolutional neural network and recurrent neural network. 
Qin et al. (“Convolutional Recurrent Neural Networks for Dynamic MR Image Reconstruction,” 5 December 2017, arXiv:1712.01751v1 [cs.CV], pp. 1-9) (“Qin”) is directed to magnetic resonance image reconstruction and teaches a deep neural network comprising convolutional and recurrent neural networks configured to exploit spatial and temporal relationships, respectively, between its nodes based on at least one design goal and constraint. However, Qin is not directed to electrical machine designs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487.  The examiner can normally be reached on.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124